Exhibit 10.2

Execution Copy

SIXTH AMENDMENT TO AMENDED AND RESTATED

MERCHANT SERVICES AGREEMENT

This SIXTH AMENDMENT (the “Sixth Amendment”) to the Amended and Restated
Merchant Services Agreement dated as of February 1, 2004 between CITIBANK (SOUTH
DAKOTA), N.A., successor to CITIBANK (USA), N.A., (“Bank”) and OFFICE DEPOT,
INC., (“Company”) is dated as of this 6th day of February, 2009.

WITNESSETH:

WHEREAS, Bank and Company entered into a certain Amended and Restated Merchant
Services Agreement dated as of February 1, 2004 (the “Agreement”), as amended;
and

WHEREAS, Bank and Company wish to revise the Agreement in certain respects, as
hereafter described;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Definitions. The definition of “Required Reserve Amount” is hereby deleted
and replaced with the following new definition:

“Required Reserve Amount” means, at any point in time, the product of the then
applicable Reserve Percentage multiplied by the Account balances, except that
the Required Reserve Amount following termination or non-renewal of this
Agreement for any reason shall be the product of the applicable Reserve
Percentage multiplied by the Account balances existing as of the effective date
of such termination or non-renewal.

2. Section 2.2(b) is hereby deleted and replaced with the following new
Section 2.2(b):

(b) Plan Exclusivity. During the Term, neither Company nor any other party on
behalf of Company will enter into any arrangement or agreement with a third
party provider under which Company issues, sponsors, participates in or accepts
another private label credit card, or private label credit account, including
any credit card or account under any of Company’s names or logos or any other
credit card or account that would otherwise compete with the Card Plan except
for a co-branded general purpose credit card issued by a third party or Company
(“Co-branded Card”). Notwithstanding the foregoing, nothing contained in this
Agreement will be construed to prohibit Company from accepting any major general
purpose credit card (e.g., NOVUS, American Express, MasterCard or Visa) as a
means of payment by customers for purchases of Authorized Goods and Services.
Company agrees that Bank shall have the right to review, and approve or decline
each Application submitted by a customer or prospective customer of Company
applying for a private label credit card or private label credit account before
such Application is provided to any other party. Subject to the foregoing
sentence, Company may offer secondary sources of financing to those of its
customers that do not qualify for an Account, provided Company does not issue,
arrange to issue, or accept any private label credit card or private label
credit account in connection with such financing.

3. Section 3.10(b) is hereby deleted and replaced with the following new
Section 3.10(b):

(b) Method of Recourse. Bank is not required to pay Company for a Card Sale
which is being charged back. If Bank has already paid Company for such Card
Sale, Bank, at its sole discretion, may deduct the amount to be charged back
from the Settlement Account or charge such amount against a future payment to
Company. Alternatively, Bank may demand that Company pay Bank the amount of the
Chargeback and Company shall make such payment within three (3) Business Days of
such demand. Any Chargebacks which are not paid by the aforesaid means shall be
due and payable by Company promptly on demand.



--------------------------------------------------------------------------------

4. Section 4.1(e) is hereby deleted and replaced with the following new
Section 4.1(e):

(e) Bank may charge the amount of the Merchant Fee, fees specified in Schedule I
and any other amounts owed by Company under this Agreement against the
Settlement amount and/or from amounts calculated pursuant to Section 4.1(a)(i),
above due Company, or Bank may debit the Settlement Account in the amount of the
Merchant Fee and any other amounts owed by Company under this Agreement. If Bank
elects the former and the Settlement amount due Company is insufficient to cover
the Merchant Fee and any other amounts owed under this Agreement, Bank, at its
option, may charge the amounts owed under this Agreement or any remaining
portion thereof against subsequent amounts due Company or debit the Settlement
Account. Any amounts owed which cannot be paid by the aforesaid means shall be
due and payable by Company upon Bank’s written demand.

5. Section 4.4 is hereby deleted and replaced with the following new
Section 4.4:

4.4 Bonus Payments. Upon execution of this Agreement, Bank shall pay to Company
the sum of Eight Million Dollars ($8,000,000) as a signing bonus. In addition,
Bank will credit to the Marketing Fund the sum of Five Hundred Thousand Dollars
($500,000) upon execution of this Agreement and an additional Five Hundred
Thousand Dollars ($500,000) on the first anniversary of the Effective Date of
this Agreement. In the event that this Agreement terminates prior to
September 30, 2011 for any reason other than a termination by Company pursuant
to Sections 4.1(c)(ii) or 6.2(b)(iii), Company shall pay to Bank an amount equal
to $97,826.09 multiplied by the number of months remaining on the Term (the
“Unamortized Premium”). Bank may charge any amount owed by Company pursuant to
this Section 4.4 against the Settlement Account.

6. Section 5.1 is hereby deleted and replaced with the following new
Section 5.1:

5.1 Reserve Fees Account Handling.

(a) Bank shall maintain an accounting of the Reserve Fees paid by Company as set
forth in Section 4.2, above, which shall be identified as the Reserve Fees
Account. The Reserve Fees Account maintained pursuant to the Prior Agreements
shall be held by Bank and shall constitute the opening balance of the Reserve
Fees Account established pursuant to this Agreement. Each month Bank will charge
against the Reserve Fees Account (i) the Losses during the previous month (which
shall include all amounts that are due or accrued under the Accounts) of all
Accounts in each of the Commercial Revolve Card Plan, Commercial Revolve No Fee
Plan, Commercial Invoice Card Plan and Credit Exception Accounts; and (ii) any
Chargebacks and other amounts to which Bank is entitled under this Agreement
that have not been paid via a charge to Settlement or the Settlement Account or
otherwise by Company following Bank’s demand (the “Contingent Liabilities”).
Each month Bank shall also credit to the Reserve Fees Account any amounts
recovered and received during the previous month by Bank for Losses previously
charged against the Reserve Fees Account, less applicable collection expenses,
including collection agency fees, reasonable legal costs and court costs and for
Chargeback reversals.

(b) Each month during the Term, and for a period of twelve (12) months following
termination or non-renewal, following the charge for Losses and Contingent
Liabilities and the credit for recoveries set forth in Section 5.1(a) above,
Bank shall



--------------------------------------------------------------------------------

determine whether the balance in the Reserve Fees Account is greater than or
less than the Required Reserve Amount (whether resulting from charges for
Losses, credits for Reserve Fees, changes in the Reserve Percentage or any other
cause). If such balance is greater than the Required Reserve Amount, Bank shall
promptly rebate to Company via the Settlement Account the excess amount of the
Reserve Fees Account balance. If such balance is less than the Required Reserve
Amount then such shortfall amount is due immediately and Bank may, at its sole
option, either promptly charge such amount to the Settlement Account or require
payment of such amount by Company via wire transfer within three (3) Business
Days of Bank’s demand.

(c) In order to support its timely performance of the financial obligations
contained in this Agreement, including but not limited to Company’s obligation
to pay for Losses and Contingent Liabilities, Company shall, within five
(5) Business Days of the execution of the Sixth Amendment, deliver to Bank an
irrevocable 12-month auto-renewal standby letter of credit, in a form determined
by Bank in its sole discretion, in an amount equal to twenty-five million
dollars ($25,000,000.00) (the “Letter of Credit”). The Letter of Credit shall be
issued by a financial institution with a current senior unsecured debt rating of
A or better according to Standard & Poor’s and A2 or better according to Moody’s
Investors Service. The existing letter of credit, No. CTCS-716495 issued by
JPMorgan Chase Bank, N.A. on December 30, 2008 and expiring on December 29, 2009
shall be amended to satisfy this requirement for the Letter of Credit. Bank may,
in the exercise of its reasonable business judgment, review the form, issuer and
amount of the Letter of Credit during the Term of this Agreement and following
termination for so long as Company is obligated to make payments to Bank under
this Agreement, and determine whether the Letter of Credit (or any balance
remaining to be drawn on the Letter of Credit) is adequate to support Company’s
financial obligations under this Agreement. No increase in the amount of the
Letter of Credit shall be required by Bank to be effective prior to December 29,
2009. Any required increase to the amount of the Letter of Credit shall, upon
prior notice to Company, be determined in Bank’s reasonable business judgment
based on historical and forecasted Losses and Contingent Liabilities and Bank’s
assessment of Company’s financial condition. In no event shall the amount of the
Letter of Credit exceed the amount of forty-five million dollars
($45,000,000.00). If Bank determines that an increase in the amount of the
Letter of Credit is required and notifies Company in writing of such proposed
increase, Company shall cause the issuer to increase the amount of the Letter of
Credit (or, with Bank’s consent, provide a replacement Letter of Credit or a new
Letter of Credit in a form and issued by an institution determined by Bank in
its sole discretion, provided an issuer with a minimum rating as provided above
will be acceptable, in the amount of such increase) within fifteen (15) days of
Company’s receipt of such notification from Bank. In the event Company does not
cause the increase to the amount of the Letter of Credit to be made as required
by Bank under this Section, Bank may debit the amount of any such required
increase from the Settlement Account or, at Bank’s sole option, withhold any
amounts owed to Company to cover such increase, which debit or withholding
(each, a “Debit Event”) shall satisfy the requirements of such increase. Company
shall take whatever action is required for the Letter of Credit to remain
available for full or partial draws by the Bank during the Term, and for a
period of fifteen (15) months following the effective date of termination of
this Agreement. Company acknowledges and agrees that Bank shall have the right
to make full or partial draws on the Letter of Credit in its sole and absolute
discretion (without prior notice to or consent by Company) in order to maintain
the required balance in the Reserve Fees Account or to satisfy Company’s other
financial obligations under the Agreement.

(d) Bank shall be entitled immediately to terminate this Agreement upon notice
to Company in the event Company fails to comply in any respect with the
provisions of this Section 5.1 (it being acknowledged that a Debit Event in lieu
of the required adjustment to the amount of the Letter of Credit required herein
shall not be deemed a failure of the provisions of this Section 5.1). Under no
circumstances shall Bank’s decision to draw down any amount under the Letter of
Credit constitute a waiver of any of Bank’s other rights under this Agreement,
including without limitation Bank’s right to terminate this Agreement in
accordance with Section 6.2(b).



--------------------------------------------------------------------------------

7. Section 5.2 is hereby deleted and replaced with the following new
Section 5.2:

5.2 Survival and Rebate of the Reserve Fees Account. The Reserve Fees Account
shall be held and managed by Bank. Following termination of this Agreement, Bank
will promptly rebate to Company the amount remaining in the Reserve Fees Account
upon the earliest to occur of (a) twenty-four (24) months after the effective
date of termination, (b) when all Account receivables have been purchased by
Company, if permitted under this Agreement, or (c) when the balances of all
Accounts become zero. The terms of this Article V shall survive termination of
this Agreement.

8. Section 6.2(b)(ii) is hereby deleted in its entirety.

9. There is added to the Agreement a new Section 6.2(f) as follows:

(f) Card Substitution at Termination. If this Agreement terminates or is not
renewed for any reason and Company does not purchase, or cause the purchase, of
the Assets as provided herein, Bank shall be entitled during the last three
(3) months of the Term to issue a general purpose bank credit or charge card in
substitution of the existing Cards on the Accounts. Bank shall be entitled to
use Account information, Cardholder names and addresses and the Company Marks
for purposes of the card substitution. Company shall be entitled to review and
approve the content of Cardholder communication(s) relating to the Card
substitution, which approval shall not unreasonably be withheld, conditioned or
delayed. Accounts for which Bank issues a general purpose bank card in
substitution for a Card shall cease to be Accounts for purposes of this
Agreement, shall be owned solely and exclusively by Bank and shall not be
subject to the terms of this Agreement. Bank shall determine in its sole
judgment which Cards shall be substituted with a general purpose bank card.

10. No other amendment. Except as expressly set forth herein, the Agreement and
all Exhibits and Schedules thereto shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be executed
as of the date first above written.

 

CITIBANK (SOUTH DAKOTA), N.A.     OFFICE DEPOT, INC. By:   Douglas C. Morrison  
  By:   Jenny Boese Title:   Vice President, Chief Financial Officer     Title:
  Vice President, Treasurer Date:   February 6, 2009     Date:   February 6,
2009

LOGO [g69411ex102pg4.jpg]